Citation Nr: 1825414	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-19 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for mast cell sensitivity (claimed as seasonal and food allergies), to include as secondary to PTSD.   

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Yelena Duterte, Attorney 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran initially filed claims for service connection for food allergies and seasonal allergies which the Veteran now asserts are due to mast-cell hypersensitivity.  Thus, the issue has been recharacterized.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran initially claimed entitlement to service connection for seasonal allergies, the Veteran asserts that his symptoms are the result of mast-cell hypersensitivity, a recently discovered condition.  

In support of his claims, the Veteran cites to an October 2013 VA treatment note indicating that the Veteran may have hyper reactivity of his skin mast cells.  The Veteran reported that the VA medical service provider also indicated that the condition was due to the adrenaline-fueled state in which the Veteran spent his deployment.   The Veteran further asserts that these symptoms were caused by chemical exposures.  See March 2018 Correspondence.  The Veteran has also asserted that his mast-cell hypersensitivity is caused by his service-connected posttraumatic stress disorder (PTSD).  The Veteran also submitted numerous articles regarding mast cell activation.   A VA examination is needed to determine the nature of the Veteran's symptoms and whether they are related to service.  

Regarding the Veteran's disability evaluation for GERD, the Veteran was afforded a VA examination in March 2013.  He asserts that he was nervous and uncomfortable during the examination and as a result did not communicate well with the examiner.  See March 2018 Appellant Brief.  In addition, the examination was conducted over 5 years ago and the Veteran reports more severe symptoms.  See id.  As such, a new examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

The most recent VA treatment notes of records are from April 2014.  On remand, all outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center from April 2014 to present.

2.  After the above development, arrange for the Veteran to undergo a VA examination.  

The examiner should render an opinion as to following:

(a) Whether it is at least as likely as not (probability 50 percent or greater) that  the Veteran's allergy symptoms claimed as mast cell activation, food allergies, and seasonal allergies, began in military service or are otherwise caused or aggravated by a disease or injury in active service to include exposures to pollutants, chemicals, burn pits, doxycycline, and diesel fuel. 

(b) Whether it is at least as likely as not (probability 50 percent or greater) that  the Veteran's allergy symptoms claimed as mast cell activation, food allergies, and seasonal allergies, were caused or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD.

3.  Afford the Veteran VA examinations to determine the current nature and severity of his GERD.

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

